 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DESMAL S. MATTHEWS,                                No. 2:19–cv–2463–KJM–KJN PS

12                      Plaintiff,                      ORDER REQUIRING OPPOSITION AND
                                                        RESETTING HEARING
13          v.
                                                        (ECF No. 3)
14   CALIBER HOME LOANS, et al.,
15                      Defendants.
16

17          On December 9, 2019, Defendants removed this action from Sacramento Superior Court.1

18   (ECF No. 1.) Defendants then moved to dismiss, and set the matter for a hearing on January 16,

19   2020. (ECF No. 3.)

20          Pursuant to this Court’s Local Rules, Plaintiff was obligated to file and serve a written

21   opposition or statement of non-opposition to the pending motion at least fourteen (14) days prior

22   to the hearing date: January 2, 2020. See E.D. Cal. L.R. 230(c) (“Opposition, if any, to the

23   granting of the motion shall be in writing and shall be filed and served not less than fourteen (14)

24   days preceding the noticed (or continued) hearing date. A responding party who has no

25   opposition to the granting of the motion shall serve and file a statement to that effect, specifically

26   designating the motion in question. No party will be entitled to be heard in opposition to a

27
     1
      This action proceeds before the undersigned pursuant to E.D. Cal. L.R. 302(c)(21) and 28
28   U.S.C. § 636(b)(1).
                                                   1
 1   motion at oral arguments if opposition to the motion has not been timely filed by that party. . . .”).

 2   The Court’s docket indicates that Plaintiff, who is proceeding without counsel, failed to file a

 3   written opposition or statement of non-opposition to the motion to dismiss.

 4          Eastern District Local Rule 110 provides that “[f]ailure of counsel or of a party to comply

 5   with these Rules or with any order of the Court may be grounds for imposition by the Court of

 6   any and all sanctions authorized by statute or Rule or within the inherent power of the Court.”

 7   Moreover, Eastern District Local Rule 183(a) provides, in part:

 8                  Any individual representing himself or herself without an attorney
                    is bound by the Federal Rules of Civil or Criminal Procedure, these
 9                  Rules, and all other applicable law. All obligations placed on
                    “counsel” by these Rules apply to individuals appearing in propria
10                  persona. Failure to comply therewith may be ground for dismissal,
                    judgment by default, or any other sanction appropriate under these
11                  Rules.
12   See also King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro se litigants must follow the

13   same rules of procedure that govern other litigants”) (overruled on other grounds). Case law is in

14   accord that a district court may impose sanctions, including involuntary dismissal of a plaintiff’s

15   case pursuant to Federal Rule of Civil Procedure 41(b), where that plaintiff fails to prosecute his

16   or her case or fails to comply with the court’s orders, the Federal Rules of Civil Procedure, or the

17   court’s local rules. See Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991) (recognizing that a

18   court “may act sua sponte to dismiss a suit for failure to prosecute”); Hells Canyon Preservation

19   Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (stating that courts may dismiss

20   an action pursuant to Federal Rule of Civil Procedure 41(b) sua sponte for a plaintiff’s failure to
21   prosecute or comply with the rules of civil procedure or the court’s orders); Ghazali v. Moran, 46

22   F.3d 52, 53 (9th Cir. 1995) (per curiam) (“Failure to follow a district court’s local rules is a

23   proper ground for dismissal”); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992)

24   (“Pursuant to Federal Rule of Civil Procedure 41(b), the district court may dismiss an action for

25   failure to comply with any order of the court”); Thompson v. Housing Auth. of City of L.A., 782

26   F.2d 829, 831 (9th Cir. 1986) (per curiam) (stating that district courts have inherent power to
27   control their dockets and may impose sanctions including dismissal or default). The Ninth Circuit

28   Court of Appeals had held that under certain circumstances a district court does not abuse its
                                                       2
 1   discretion by dismissing a plaintiff’s case pursuant to Federal Rule of Civil Procedure 41(b) for

 2   failing to file an opposition to a motion to dismiss. See, e.g., Trice v. Clark County Sch. Dist.,

 3   376 Fed. App’x. 789, 790 (9th Cir. 2010) (unpublished).

 4               However, given Plaintiff’s pro se status, the Court will not issue any sanctions at this

 5   point. Instead, the Court will continue the hearing on Defendants’ motion to dismiss, and will

 6   provide Plaintiff with an additional opportunity to respond to Defendants’ motion. Plaintiff is

 7   warned that further failure to respond to Defendants’ motion will be construed as non–opposition

 8   to the motion, which may result in dismissal of the case.

 9                                                     ORDER

10               IT IS HEREBY ORDERED that:

11               1.     The hearing on Defendants’ motion to dismiss (ECF No. 3), which is presently set

12                      for January 16, 2020, is CONTINUED to February 13, 2020, at 10:00 a.m., in

13                      Courtroom No. 25 before the undersigned;

14               2.     Plaintiff shall file a written opposition to the motion for judgment on the

15                      pleadings, or a statement of non-opposition thereto, on or before January 30, 2020.

16                      Plaintiff’s failure to file a written opposition will be deemed a statement of non-

17                      opposition to the pending motion and consent to the granting of the motion, and

18                      shall constitute an additional ground for the imposition of appropriate sanctions,

19                      including a recommendation that Plaintiff’s entire case be involuntarily dismissed

20                      with prejudice pursuant to Federal Rule of Civil Procedure 41(b);
21               3.     Defendants may file a written reply to Plaintiff’s opposition, if any, on or before

22                      February 6, 2020; and

23               4.     The status conference, currently set for April 16, 2020, is VACATED.

24   Dated: January 7, 2020

25

26
27
     matt.2463
28
                                                           3
